DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Application 20180139623 in view of Limaye U.S. Patent 10365804.
Regarding claim 12, Park discloses a server (external server) comprising: 
a transceiver (paragraph [0188]: transceiver 1510 can transmit/receive data to/from an external device); and 
at least one processor functionally coupled to the transceiver (paragraph [0187]: FIG. 15A, the computing device may include a transceiver 1510, a controller 1520, and a memory 1530. In the present disclosure, the controller may be defined as a circuit, an application specific integrated circuit, or at least one processor), wherein the at least one processor is configured to: 
receive a first image comprising at least one tree (paragraph [0069]: In operation 510, the computing device may obtain two-dimensional image information and three-dimensional 
generate a tree map based on the first image, based on a difference between first tree region data of the first image and second tree region data of a second image (paragraph [0072]: In operation 520, the computing device may acquire real environment information based on at least one of the map information and the image information (second image). The real environment information may include objects located on the communication path and properties of the objects… the real environmental entity affecting the propagation environment may include various obstacles, materials of an outer wall of a building and the like, in addition to foliage; paragraph [0073]: the computing device may construct (or generate) 3D map information reflecting the real environment based on the information of the object extracted in the operation 520), 
and generate the tree map (paragraph [0073]: In operation 530, the computing device may map the real environment information of the communication path to the three-dimensional map information based on the information obtained in operations 510 and 520… the computing device may map obstacles such as foliage and object information such as a pole and a rooftop to a commercial map, and the predicted material and the window may be matched to a 3D building form).
Park discloses all the features with respect to claim 12 as outlined above. However, Park fails to disclose determining whether to generate a tree map based on the first image, second tree region data of a second image which is prestored. 
Limaye discloses determining whether to generate a tree map based on the first image, second tree region data of a second image which is prestored, and generate the tree map according to the determining (col. 8 line 10-21: determine the geographic location and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park’s to store tree image as taught by Limaye, to alter map's content and appearance using various operations.

Regarding claim 13, Park as modified by Limaye discloses the server of claim 12, wherein the at least one processor is further configured to: 
segment a prestored tree region image into at least one grid (Park’s paragraph [0125]: FIG. 9C… The computing device may identify the object by the deep learning and may display (921, 922, 923) (fig. 9C segment) the identified object on the image. The computing device may identify the location information of the identified object), 
determine one of the at least one segmented grid to a representative location, and receive a tree region image of a location corresponding to the determined representative location (Limaye’s col. 8 line 17-21: In performing the paste operation, the one or more computing devices may identify a portion of the second map that corresponds with the geographic location that was identified for the section of the first map (block 710); col. 8 line 22-24: In block 712, the second map is transformed to include the stored portion of the first map at 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park’s to store tree image as taught by Limaye, to alter map's content and appearance using various operations.

Claim 1 recites the functions of the apparatus recited in claim 12 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the method steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 2.

Regarding claim 8, Park discloses a method for operating a server, comprising: 
predict a tree map; and generating the tree map based on first tree region data of a first image, and second tree region data of a second image (paragraph [0072]: In operation 520, the computing device may acquire real environment information based on at least one of the map information and the image information. The real environment information may include objects located on the communication path and properties of the objects… the real environmental entity affecting the propagation environment may include various obstacles, materials of an outer wall of a building and the like, in addition to foliage. In order to accurately predict the propagation path; paragraph [0073]: In operation 530, the computing device may map the real environment information of the communication path to the three-dimensional map information based on the information obtained in operations 510 and 520… the computing device may map obstacles 
Park discloses all the features with respect to claim 8 as outlined above. However, Park fails to disclose determining whether to predict a tree map based on first tree region data of a first image prestored, and second tree region data of a second image prestored. 
Limaye discloses determining whether to predict a tree map based on first tree region data of a first image prestored, and second tree region data of a second image prestored (col. 2 line 45-46: FIGS. 3 (prestored first image) and 4 show a maps that may be stored and accessed on the disclosed system; col. 8 line 10-21: determine the geographic location and orientation of the identified section of the first map (block 704) and may store a portion of the first map (prestored second image) corresponding to the section of the first map identified in the copy operation (block 706)… In performing the paste operation, the one or more computing devices may identify a portion of the second map (prestored first image) that corresponds with the geographic location that was identified for the section of the first map (block 710); col. 8 line 22-24: In block 712, the second map is transformed to include the stored portion of the first map at the identified portion of the second map; col. 11 line 25-29: objects within map 300 shown in FIG. 5 may be replaced with other objects that have been selected by the user. FIG. 14 shows map 300″ in which the images of trees from map 300 have been replaced with different trees 1410).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park’s to store tree image as taught by Limaye, to alter map's content and appearance using various operations.

Regarding claim 9, Park as modified by Limaye discloses the method of claim 8, wherein the first tree region data and the second tree region data comprise area data of a region occupied by a tree in the first image (Limaye’s col. 8 line 10-21: determine the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park’s to store tree image as taught by Limaye, to alter map's content and appearance using various operations.

Claim 4, 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Application 20180139623 in view of Limaye U.S. Patent 10365804, and further in view of Solem U.S. Patent Application 20170200293, in view of Wu U.S. Patent Application 20100158312.
Regarding claim 15, Park as modified by Limaye discloses all the features with respect to claim 12 as outlined above. However, Park as modified by Limaye fails to disclose determining the difference of the first tree region data and the second tree region data, and determine whether the difference exceeds a threshold, and wherein the first tree region data and the second tree region data comprise color data of a region occupied by a tree in an image.
Solem discloses determining the difference of the first tree region data and the second tree region data (paragraph [0078]: A difference in time of year may provide an indication of the season, which may affect the environment depicted in the images, such as whether trees have leaves or not), and 

wherein the first tree region data and the second tree region data comprise color data of a region occupied by a tree in an image (paragraph [0067]: The image property information may further comprise color properties of the image, such as a color histogram providing intensity distribution of different color channels in the image; paragraph [0071]: the following measures of similarities may be computed or extracted between image nodes: a geographical distance measure, a relative position, a relative viewing angle, a color difference).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park and Limaye’s to determine difference as taught by Solem, to enable intelligent navigation through set of images.
Park as modified by Limaye and Solem discloses all the features with respect to claim 15 as outlined above. However, Park as modified by Limaye and Solem fails to disclose determining whether the difference exceeds a threshold.
Wu discloses determining whether the difference exceeds a threshold (paragraph [0006]: obtains the difference value by comparing the initial background with successive images. If the difference value is greater than the default threshold value of the system, the background will be updated).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park, Limaye and Solem’s to determine difference exceeds a threshold as taught by Wu, to update image correctively and timely.

Regarding claim 17, Park as modified by Limaye, Solem and Wu discloses the server of claim 12, wherein the at least one processor is further to: 

determine to regenerate the tree map in response to the difference is greater than or equal a threshold (Wu’s paragraph [0006]: obtains the difference value by comparing the initial background with successive images. If the difference value is greater than the default threshold value of the system, the background will be updated), and 
wherein the first tree region data and the second tree region data comprise area data of a region occupied by a tree in an image (Limaye’s col. 8 line 10-21: determine the geographic location and orientation of the identified section of the first map (block 704) and may store a portion of the first map corresponding to the section of the first map identified in the copy operation (block 706)… In performing the paste operation, the one or more computing devices may identify a portion of the second map that corresponds with the geographic location that was identified for the section of the first map (block 710); Park’s paragraph [0143]: if the object is a tree, the computing device may identify the type of trees by the deep learning. For example, a tree may be divided into conifers, hardwoods, and others. Further, the computing device may determine the conifer as sparse, the others as mid, and the hardwood as density according to the kind of trees).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park and Limaye’s to determine difference as taught by Solem, to enable intelligent navigation through set of images; and combine Park, Limaye and Solem’s to determine difference exceeds a threshold as taught by Wu, to update image correctively and timely.

Claim 4 recites the functions of the apparatus recited in claim 15 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 15 applies to the method steps of claim 4.
Claim 6 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 6.

Claim 5, 7, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Application 20180139623 in view of Limaye U.S. Patent Application 10365804, and further in view of Du U.S. Patent Application 20190286932.
Regarding claim 16, Park as modified by Limaye discloses all the features with respect to claim 15 as outlined above. However, Park as modified by Limaye fails to disclose the color data of the region occupied by the tree is determined based on at least one of red green blue (RGB), hue saturation brightness (HSB) or cyan magenta yellow and black key (CMYK).
Du discloses the color data of the region occupied by the tree is determined based on at least one of red green blue (RGB), hue saturation brightness (HSB) or cyan magenta yellow and black key (CMYK) (paragraph [0070]: the object detection system determines local thresholds by identifying the brightest pixel (e.g., the pixel with the brightest RGB color value)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park and Limaye’s to use RGB color value as taught by Du, to detect objects in large datasets of digital images efficiently.

Regarding claim 18, Park as modified by Limaye and Du discloses the server of claim 17, wherein the at least one processor is further configured to: 

Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park and Limaye’s to use RGB color value as taught by Du, to detect objects in large datasets of digital images efficiently.

Claim 5 recites the functions of the apparatus recited in claim 16 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 16 applies to the method steps of claim 5.
Claim 7 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 7.

Regarding claim 10, Park as modified by Limaye and Du discloses the method of claim 8, wherein the first tree region data and the second tree region data comprise color data of a region occupied by a tree in an image, and wherein the color data of the region occupied by the tree is determined based on at least one of red green blue (RGB), hue saturation brightness (HSB) or cyan magenta yellow and black key (CMYK) (Park’s paragraph [0143]: if the object is a tree, the computing device may identify the type of trees by the deep learning. For example, a tree may be divided into conifers, hardwoods, and others. Further, the computing device may determine the conifer as sparse, the others as mid, and the hardwood as density according to the kind of trees; Limaye’s col. 8 line 17-21: the one or more computing devices may identify a portion of the second map that corresponds with the geographic location that was identified for the section of the first map (block 710); Du’s paragraph [0070]: the object detection system 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Park and Limaye’s to use RGB color value as taught by Du, to detect objects in large datasets of digital images efficiently.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Application 20180139623 in view of Limaye U.S. Patent Application 10365804, and further in view of Solem U.S. Patent Application 20170200293.
Regarding claim 11, Park as modified by Limaye discloses determining a first difference related to a tree region in the first tree region data and the second tree region data (Park’s paragraph [0143]: if the object is a tree, the computing device may identify the type of trees by the deep learning. For example, a tree may be divided into conifers, hardwoods, and others. Further, the computing device may determine the conifer as sparse, the others as mid, and the hardwood as density according to the kind of trees); 
generating the tree map to correspond to the determined difference (Limaye’s col. 8 line 22-24: In block 712, the second map is transformed to include the stored portion of the first map at the identified portion of the second map; col. 11 line 25-29: objects within map 300 shown in FIG. 5 may be replaced with other objects that have been selected by the user. FIG. 14 shows map 300″ in which the images of trees from map 300 have been replaced with different trees 1410). However, Park as modified by Limaye fails to disclose determining a third difference predicted by statistically comparing the difference with a second difference prestored. 
Solem discloses determining a third difference predicted by statistically comparing the difference with a second difference prestored (paragraph [0078]: A difference in time of year may provide an indication of the season, which may affect the environment depicted in the images, such as whether trees have leaves or not).
.

Allowable Subject Matter

Claim 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 and 14 are about determining a first representative time by clustering tree generation times in the at least one grid, browse a prestored second representative time in the at least one grid, determine a tree map of a time corresponding to at least one of the first representative time and the prestored second representative time, and transmit the determined tree map.
Park 20180139623, Limaye 10365804 and Taskin 20120299627 cannot be combined based on obviousness to teach these features. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616